EXHIBIT 32.1 CERTIFICATION BY THE EXECUTIVE CHAIRMAN PURSUANT TO SECTION -OXLEY ACT OF 2002 I, Carlos A. Cabrera, Executive Chairman, of Ivanhoe Energy Inc., hereby certify that: (a) our periodic report on Form 10-K/A for the year ended December 31, 2011 (the “Form 10-K/A”), fully complies with the requirements of Section 13(a) of the Securities Exchange Act of 1934, as amended, and related interpretations; and (b) the information contained in the Form 10-K/A fairly presents, in all material respects, the financial condition and our results of operations. *** By: /s/ Carlos A. Cabrera Carlos A. Cabrera Executive Chairman Date:
